Citation Nr: 0018236	
Decision Date: 07/12/00    Archive Date: 07/14/00

DOCKET NO.  96-45 371A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
bilateral pes planus.  


REPRESENTATION

Appellant represented by:	Michael J. Mooney, Attorney-
at-Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B.E. Jordan, Counsel

INTRODUCTION

The veteran had active military service from April 1954 to 
January 1956.  

In February 1982, the Department of Veterans Affairs (VA) 
Regional Office (RO) in Cleveland, Ohio, denied service 
connection for broken arches.  The veteran filed an appeal 
with the Board of Veterans' Appeals (Board).  In October 
1984, the Board denied the veteran's claim for service 
connection for pes planus, with claimed broken arches.  

In June 1996, the veteran filed an informal application to 
reopen his claim for service connection for bilateral pes 
planus.  In a September 1996 rating action, the RO denied the 
veteran's application.  The veteran perfected his appeal to 
the Board.  In a March 1998 decision, the Board concluded 
that new and material evidence had not been submitted to 
reopen the veteran's claim for service connection for 
bilateral pes planus.  The veteran, in turn, appealed the 
Board's decision to United States Court of Veterans Appeals 
(now known as United States Court of Appeals for Veterans 
Claims) (Court).  

In January 2000, the Court granted a joint motion for remand 
(filed by the parties); vacated the Board's March 1998 
decision; and remanded the case to the Board for additional 
proceedings.  The case has now been returned to the Board for 
compliance with the directives of the joint motion.


FINDINGS OF FACT

1.  An October 1984 Board decision denied the veteran service 
connection for bilateral pes planus, claimed as broken 
arches.  

2.  New evidence that has been associated with the claims 
file since the October 1984 Board decision when considered 
alone or in conjunction with the evidence previously of 
record, is relevant and probative of the issue under 
consideration and is so significant that it must be 
considered to fairly decide the merits of the claim.

3.  Inasmuch as the record includes the July 1997 opinion of 
a VA examiner that the veteran's bilateral flat feet may have 
developed as a result of injury in service, the veteran's 
claim is plausible.  


CONCLUSIONS OF LAW

1.  The Board's October 1994 decision denying the veteran's 
petition to reopen a claim for service connection for 
bilateral pes planus is final.  38 U.S.C.A. §§ 7013, 7104(b) 
(West 1991); 38 C.F.R. § 20.1100 (1999).

2.  New and material evidence has been presented, and the 
claim for service connection for bilateral pes planus is 
reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 
(1999).

3.  The claim for service connection for bilateral pes planus 
is well grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by a 
veteran's active service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303 (1999).  

A.  New and Material Evidence Analysis

The Board observes that the RO initially denied service 
connection for bilateral broken arches in a February 1982 
rating action.  The veteran was informed of that 
determination and perfected an appeal of that denial to the 
Board.  In October 1984, the Board denied service connection 
for bilateral pes planus.  The evidence then of record 
included the report of the veteran's military separation 
examination, reflecting a diagnosis of "[p]es planus, 
E.P.T.S."; private medical records reflecting continuing 
treatment for pes planus since 1966; the report of a February 
1984 VA examination, including a diagnosis of pes planus; and 
various statements by the veteran.  The Board denied the 
claim essentially on the basis that the veteran's bilateral 
pes planus preexisted service but was not aggravated therein. 

Because this case involves an attempt to reopen a previously 
denied claim, the laws and regulations pertaining to finality 
and reopening of claims are pertinent to the appeal.  When 
the Board disallows a claim, the disallowance is final unless 
the Chairman determines that reconsideration is warranted, or 
another exception to finality applies.  Otherwise, no claim 
based upon the same factual basis shall be considered.  See 
38 U.S.C.A. §§ 7103, 7104; 38 C.F.R. § 20.1100.  Here, as the 
veteran has not requested a reconsideration and no other 
exception to finality applies to the October 1984 decision, 
that decision is final.

If, however, new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim.  38 U.S.C.A. § 5108. 

In Elkins v. West, 12 Vet. App. 209 (1999) (en banc), the 
United States Court of Appeals for Veterans Claims 
(hereinafter the Court), held that the United States Court of 
Appeals for the Federal Circuit (Federal Circuit), in Hodge 
v. West, 155 F.3d 1356 (Fed Cir 1998), articulated a three-
step process for consideration of a previously denied claim:  
first it must be determined whether new and material evidence 
has been presented under 38 C.F.R. § 3.156(a); second, if new 
and material evidence has been presented, immediately upon 
reopening, it must be determined whether, based upon all the 
evidence and presuming its credibility, the claim as reopened 
is well grounded pursuant to 38 U.S.C.A. § 5107(a); and 
third, if the claim is well grounded, the adjudicator may 
evaluate the merits after ensuring the duty to assist under 
38 U.S.C.A. § 5107 has been fulfilled.  See also Winters v. 
West 12 Vet. App. 203 (1999) (en banc).  

"New and material" evidence is evidence not previously 
submitted, cumulative or redundant, and which by itself, or 
along with evidence previously submitted, is so significant 
that it must be considered to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156 (a) (1999). 

In determining whether the evidence is new and material, the 
credibility of the newly presented evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  
Consideration must be given to all of the evidence received 
since the last disallowance of these claims on any basis.  
Evans v. Brown, 9 Vet. App 273, 282-83 (1993).  The evidence 
that must be considered in determining whether new and 
material evidence has been submitted in this case is that 
evidence added to the record since the October 1984 decision, 
the last final denial of the claim.  

The evidence associated with the claims file since the 
October 1994 Board decision includes the report of a VA 
compensation and pension conducted in July 1997.  During the 
examination, the veteran related that he injured his feet in 
service.  At the conclusion of a physical examination, the 
examiner diagnosed bilateral pes planus and residuals of 
trauma to both feet in the accident as described.  The 
examiner indicated that he could not make any definite 
statement as to the relationship between the pes planus and 
the hairline fracture which was supposed to have occurred; 
however, the examiner added that the nature of the accident 
to the hairline fractures and damage to both arches may well 
have occurred at the same time.  

The Board finds that the evidence described above is new, 
inasmuch as it was not previously of record, and is not 
cumulative or redundant of evidence of record in October 
1984.  Moreover, the Board finds that the evidence bears 
directly and substantially upon the issue of whether the 
veteran's bilateral foot disorder is related to service; that 
is, it is "material."  See 38 C.F.R. § 3.156; Hodge, supra.  
As new and material evidence has been presented, the criteria 
for reopening the claim for service connection for bilateral 
pes planus are met.  


B.  Well-Grounded Claim Analysis

Having reopened the veteran's claim for service connection 
for bilateral pes planus, the next step is to determine 
whether the claim is well grounded.  See Elkins, 12 Vet. App. 
at 218-19.

In order for a claim for service connection to be well 
grounded, there must be competent evidence (lay or medical, 
as appropriate) of:  (1) a current disability; (2) an in-
service injury or disease; and (3) a nexus between the 
current disability and the in-service injury or disease.  See 
Epps v. Gober, 126 F.3d 1464, 1468 (1997); Caluza v. Brown, 
7 Vet. App. 498, 506 (1995). 

The veteran clearly has been diagnosed with current bilateral 
pes planus, and thus has established a current disability.  
Further, he has asserted that he suffered injury to the feet 
in service, about which he is competent to attest; this 
assertion is presumed to be true for purposes of the well-
grounded claim analysis.  See King v. Brown, 5 Vet. App. 19 
(1993).  Further, the same evidence that constitutes new and 
material evidence to reopen the claim-namely, the July 1997 
VA opinion-is sufficient to establish a possible nexus 
between the veteran's claim in-service injury and his current 
disability.  Hence, the veteran's claim is plausible and 
capable of substantiation and, thus, well grounded within the 
meaning of 38 U.S.C.A. § 5107(a).


ORDER

The petition to reopen the claim for service connection for 
bilateral pes planus is granted, and the claim is hereby 
reopened.

As evidence of a well-grounded claim for service connection 
for bilateral pes planus has been submitted, the appeal is 
allowed to this extent.


REMAND

Inasmuch as the appellant has submitted a well-grounded claim 
of entitlement to service connection for bilateral pes 
planus, VA is obligated to assist him in the development of 
that claim.  38 U.S.C.A. § 5107(a).

In the January 2000 joint motion, the parties indicated that 
the majority of the appellant's service medical records 
appear to be lost.  It was pointed out that VA records have 
had three different Social Security numbers for the veteran.  
In order to assist the veteran, attempts should be made to 
obtain the veteran's service medical records using the 
various Social Security numbers reflected in the record.  In 
addition, the parties also indicated that the veteran claimed 
that he was treated at military hospitals and was given light 
duty after his in-service accident.  At that time, he was 
assigned to the Third Armored Division.  However, the record 
contains no evidence that VA has attempted to obtain relevant 
records from the named military hospitals, or to obtain his 
personnel records (to determine if the veteran was then 
placed on light duty status).  Also, the parties indicated 
that the examiner in the July 1997 examination did not have 
the appellant's medical records to review.  A remand is 
needed to cure these deficiencies in the record.  

First, an attempt should be made to obtain all of the 
veteran's service medical records, and the veteran's service 
personnel records.  Specifically, the veteran indicated in 
the application for pension and compensation received in 
November 1991 that he was treated for broken arches at a 
medical facility in Ft. Knox, Kentucky.  In a VA Form 646 
dated in November 1997, the veteran's attorney indicated that 
the veteran was also treated at the Ireland Army Hospital.  
The RO should request these records directly from the 
hospitals involved.  The searches should be conducted under 
the different Social Security numbers of record that have 
been associated with the veteran.  

Then, after all outstanding service medical records are 
associated with the claims file, the veteran should undergo a 
comprehensive VA compensation and pension examination for the 
purpose of obtaining a medical opinion on the question of 
whether it is at least as likely as not that any current 
bilateral pes planus is related to foot injury during 
service.  The veteran's entire claims file must be made 
available to, and be reviewed by, the physician designated to 
examine the veteran.  

Accordingly, the Board hereby REMANDS this matter to the RO 
for the following actions:

1.  The RO should undertake all necessary 
development to obtain and associate with 
the claims file all outstanding service 
medical records or comparable records 
from all appropriate sources, to include 
the National Personnel Records Center and 
the Surgeon General's Office.  The RO 
should also request hospital records 
pertaining to the veteran directly from 
the army hospitals (Ft. Know, Kentucky, 
and Ireland) at which he claims he 
received treatment.  The RO should also 
obtain and associate with the claims file 
all of the veteran's outstanding service 
personnel records.  In requesting such 
documents, the RO should conduct searches 
under the various Social Security numbers 
of record that have been associated with 
the veteran.  If any requested records 
are not available, or the search for any 
such records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file.

2.  After associating all records 
received pursuant to the development 
requested in paragraph 1, above, the RO 
should arrange for the veteran to undergo 
an appropriate VA (by a podiatrist or 
orthopedist).  All appropriate tests and 
studies, including X-rays, should be 
conducted, and all clinical findings 
should be reported in detail.  It is 
imperative that the examiner who is 
designated to examine the veteran reviews 
the evidence in his claims folder, 
including a complete copy of this REMAND.  

After reviewing the veteran's file and 
examining the veteran, the physician 
should provide an opinion as to whether 
it as least as likely as not that any 
current bilateral pes planus is the 
result of foot injury during active 
military service.  All examination 
findings, along with the complete 
rationale for each opinion expressed and 
conclusion reached, should be set forth 
in a typewritten report. 

3.  To help avoid future remand, the RO 
should ensure that all requested 
development has been completed (to the 
extent possible) in compliance with the 
joint motion and this REMAND.  If any 
action is not undertaken, or is taken in 
a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

4.  After completion of the foregoing, 
and after completion of any other 
development deemed warranted by the 
record, the RO should adjudicate the 
veteran 's claim for service connection 
for bilateral pes planus in light of all 
pertinent evidence and legal authority.  
The RO should provide adequate reasons 
and bases for its decisions, citing to 
all governing legal authority and 
precedent, and addressing all issues and 
concerns that are noted in this REMAND.

5.  If the benefit sought by the veteran 
continues to be denied, he and his 
attorney must be furnished a supplemental 
statement of the case and be given an 
opportunity to submit written or other 
argument in response thereto before his 
case is returned to the Board for further 
appellate consideration.  

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication in 
compliance with an order of the Court.  It is not the Board's 
intent to imply whether the benefits requested should be 
granted or denied.  The veteran need take no action until 
otherwise notified, but he may furnish additional evidence 
within the appropriate time period.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 
104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); 
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals




 



